Citation Nr: 1412246	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the debt of $14,837.32 is valid.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2012, the Veteran testified at a Board videoconference hearing.

The issue of entitlement to waiver of an overpayment of education benefits has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reveals that the appellant was discharged from active duty in the United States Army in October 2004.  In 2009, the appellant submitted an application for Montgomery GI Bill benefits.  Also in 2009, the appellant applied for Department of Defense administered education benefits.  The appellant submitted her application for Department of Defense education benefits because she was a member of the Active Guard Reserve-serving with the US Army Recruiting Command in Lubbock, Texas.  The record indicates that both Department of Defense education benefits and VA Montgomery GI Bill benefits were paid to the Veteran.  

In 2011, VA discovered that she had been receiving both benefits.  It notified her in a letter issued in May 2011 that she could not receive both benefits and that she had been overpaid in the amount of $14,837.32.  The VA informed the appellant that she was mistakenly paid benefits based on her Reserve Assistance Education Program benefit level.  Following notification of the overpayment, the appellant appealed the VA's letter decision.  In her notice of disagreement, the appellant averred that she was in the Active Guard Reserve (AGR), that she was assigned to the US Army Recruiting Command (an active duty unit), but that she was considered a reservist for education benefits.  As such, she wrote in her notice of disagreement (and later testified at her hearing), she was allowed to receive not only Department of Defense education benefits but also VA education benefits.  She maintained that her "AGR" status was a special case that allowed for the payment of both benefits.  

A review of the appellant's claim folder fails to provide information as to the appellant's military status.  That is, the record does not contain information and clarification as to when the appellant entered into the AGR nor does it contain information as to what educational benefits are available to someone who is in the AGR.  Because this information may have an effect on the type of benefits that may, or may not, be assigned to the appellant, it is the conclusion of the Board that the claim should be remanded so that clarification may be obtained from the Department of the Army/Department of the Defense.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center (NPRC) or the Defense Finance and Accounting Service (DFAS) verify all periods of the appellant's military service, including service in the US Army Reserves, the Army National Guard, and the Active Guard Reserves, and clearly delineating the periods of service.  Reports of retirement points do not provide sufficient information to satisfy the requirements of this remand order.  

2.  Request from the Department of the Army (Department of Defense) a copy of the appellant's most recent orders to the US Army Recruitment Command.  The AMC should also request from the Department of the Army an explanation as to the type of education benefits an individual may receive from the Department of Defense when an individual is a member of the Active Guard Reserve.  All information obtained should be included in the claims folder for review.  

3.  Prepare an audit that shows the total amount of any educational benefits overpayment and how the overpayment was calculated; i.e., an accounting of the nature and amount of monthly payments to the appellant during the period beginning January 2009.  A copy of that audit must be included in the education file. 

4.  After the above has been completed to the extent possible, the AMC should again review the record.  If the debt is not expunged in full, a supplemental statement of the case (SSOC) should be issued that includes the relevant laws pertaining to administrative error and explains the basis for the conclusion.  The appellant and her representative should be provided with an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



